UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
CRAIG MOSKOWITZ and BARBARA MOSKOWITZ,
each on their own behalf, and as parents on behalf of their              Case No. 20-cv-1659
minor child, S.M.,
                              Plaintiffs,                                MOTION TO DISMISS
       -against-                                                         DECLARATION

GREAT NECK UNION FREE SCHOOL DISTRICT,
THE BOARD OF EDUCATION OF THE GREAT NECK
UNION FREE SCHOOL DISTRICT, DANA SLACKMAN,
DR. GABRIELLA DUKE, KA TE MUGNO, ROBIN
TRICHON, DR. ANTHONY IACOVELLI, LUCIANA
BRADLEY, and SARA GOLDBERG, each Individually,
and in their respective official capacities,

                                   Defendants.
---------------------------------------------------------------------X
          MAUREEN CASEY, pursuant to 28 U.S.C. § 1746, declares:

          1.     I am a member of the law firm of Ahmuty, Demers & McManus attorneys for the

defendant, Dana Slackman, and I am familiar with the facts and circumstances surrounding this

matter.

          2.     I submit this declaration in support of a motion seeking dismissal of the plaintiffs'

complaint against Dana Slackman pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure upon the grounds that plaintiffs have failed to state a cause of action against Dana

Slackman.

Procedural History

          3.     On April 1, 2020, plaintiffs commenced this action in the United States District

Court for the Eastern District of New York. (Exhibit "A") On August 13, 2020 a pre-motion

conference was conducted. The Court granted permission for this motion and on September 11 ,

2020 the Court established a scheduling order for the motion to dismiss.
Summary of Factual Background

          4.    This action addresses two distinct claims by plaintiffs. First that while the infant

plaintiff was a fourth and fifth grade student at the Saddle Rock Elementary School he was

harassed and bullied by fellow classmates and by School District administrators and employees.

(Exhibit "A", paras. 1, 34, 39, 41, 43, 44) Secondly, that the infant plaintiff was improperly

restrained on April 1, 2019. (Exhibit "A", paras. 4 7, 48) Dana Slackman was an independent

contractor (Exhibit "A", para. 20) hired to provide behavior consultation services for the 2018-

2019 school year as needed. (Exhibit "B", Outside Service Agreement)

          5.    Plaintiffs' complaint and each of the 17 cause of action is premised upon

allegations that "defendants" collectively violated the "constitutional rights, federal and state

disability and civil rights, and federal, state and local rights and laws" (Exhibit "A", para. 2) of

not only the infant plaintiff but also of the plaintiff parents.

          6.    The sole, specific claim against Dana Slackman is an allegation that on April 1,

2019 she purportedly stared at, taunted and threatened the infant plaintiff and when he left the

classroom she along with three school employees physically restrained him. (Exhibit "A", paras.

47, 48)

Summary of Argument

          7.    As set forth in more detail in the accompanying memorandum of law, Dana

Slackman is entitled to dismissal of the complaint upon the grounds that plaintiffs have failed to

state a cause of action because she was not an employee of the School District and therefore not

a state actor; she is entitled to qualified immunity for the steps she undertook to protect the infant

plaintiff from his self-injurious behavior and to protect others from harm; and plaintiffs have

failed to substantiate the alleged constitutional violations and state tort claims. Further, as an
independent contractor she had no role nor responsibility supervising students or the infant

plaintiff specifically or addressing the allegation of harassment and bullying that predate the

infant plaintiffs episode on April 1, 2019.

       8.      Dana Slackman requests that the Court enter an order in her favor dismissing the

complaint in its entirety with prejudice.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

October 9, 2020, at Albertson, New York.

Dated: Albertson, New York
       October 9, 2020
                                              Respectfully submitted,




                                               MAUREEN CASEY (6496)
                                              AHMUTY, DEMERS & McMANUS, ESQS.
                                              Attorneys for Defendant
                                              Dana Slackman
                                              200 I. U. Willets Road
                                              Albertson, NY 11507
                                              (516) 294-5433
                                              Our File No.: MIG 040820 MC




To:
VIA Email & Federal Express - Overnight Mail

1barbieri@advocatesny.com
Laura D. Barbieri, Esq.
Advocates for Justice Chartered Attorneys
Arthur Z. Schwartz
Counsel for Plaintiffs
225 Broadway, Suite 1902
New York, New York 10007
(212) 285-1400
mmiranda@msssv.com

Michael A. Miranda, Esq .
Miranda Slone Sklarkin Verveniotis, LLP
Attorneys for Defendant
GREAT NECK UNION FREE SCHOOL DISTRICT,
THE BOARD OF EDUCATION OF THE GREAT NECK
UNION FREE SCHOOL DISTRICT, DR. GABRIELLA
DUKE, KATE MUGNO, ROBIN TRICHON, DR.
ANTHONY IACOVELLI, LUCIANA BRADLEY
and SARA GOLDBERG, each Individually,
and in their respective official capacities,
The Esposito Building
240 Mineola Blvd.
Mineola, New York 11501
(516) 741-7676
